DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 07/08/2021, claims 1, 8, 15 and 22 have been amended. Claims 4-7, 11-14, 18-21 and 25-28 have been previously cancelled. Therefore, claims 1-3, 8-10, 15-17, 22-24 and 29-36 are currently pending for the examination.

   Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 05/07/2021 and 08/13/2021.

          Response to Amendments
4.	Applicant’s arguments: see Page 8-10, filed on 07/08/2021, with respect to claims 1-3, 8-10, 15-17, 22-24, 29-36 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-3, 8-10, 15-17, 22-24 and 29-36 have been withdrawn. 
Applicants have amended claims 1, 8, 15 and 22 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-3, 8-10, 15-17, 22-24 and 29-36 are allowable.

    Allowable Subject Matter
5.	In the Amendment application filed on 07/08/2021, claims 1-3, 8-10, 15-17, 22-24 and 29-36 (renumbered as claims 1-20) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining, by the terminal device, a target RBG for data transmission from N RBGs within the transmission bandwidth according to values on N bits from the M bits, wherein N is determined according to the transmission bandwidth and the RBG size, and N is a positive integer less than or equal to M; and transmitting the data with the network device on the target RBG; wherein M is determined by the terminal device according to a subcarrier spacing used by the terminal device” and “generating, by the network device, a bitmap according to the target RBG, wherein the bitmap comprises M bits, and values on N bits from the M bits are used for indicating the target RBG, wherein M is a positive integer, and N is a positive integer less than or equal to M; sending, by the network device, the bitmap borne in downlink control information to the terminal device; and transmitting, by the network device, the data with the terminal device on the target RBG; wherein M is determined by the network device according to a subcarrier spacing used by the network device” in combination with other claim limitations as specified in claims 1, 8, 15 and 22.
(Table 2, Fig. 31, paragraphs [0157], [0161], [0163]; configured bandwidth part of UE) according to the transmission bandwidth and a corresponding relationship between the transmission bandwidth and the RBG size (Table 2, Fig. 31, paragraphs [0157], [0161], [0163]; predefined RBG size based on a function of the number of RBs in the system bandwidth), receiving, by the terminal device, a bitmap borne in downlink control information sent by a network device (Table 2, Fig. 31, paragraphs [0157], [0160], [0163]; RB scheduling granularity for the corresponding DCI), wherein the bitmap comprises M bits, wherein M is a positive integer (Table 2, Fig. 31, paragraphs [0157], [0160], [0163]; multiple pre-defined candidates of bit length for RBG bitmap signaling), and transmitting, by the terminal device, the data with the network device on the target RBG (paragraph [0172]; transmitting to the base station based on the size of each of the resource block groups).
Note that the second closest prior art, ISLAM et al. (US 2017/0215170 A1), hereinafter “Islam” teaches: determining, by the terminal device, a target RBG for data transmission from N RBGs within the transmission bandwidth (Fig. 9, paragraphs [0092], [0095], [0103]; sub-band portion selection selects M sub-band portions out of K for use in RB allocation to a given UE) according to values on N bits (Fig. 9, paragraphs [0092], [0095], [0103]; M sub-band portions) from the M bits (Fig. 9, paragraphs [0092], [0095], [0103]; K sub-band portions), wherein N is determined according to the transmission bandwidth and the RBG size, and N is a positive integer less than or equal to M (Fig. 9, paragraphs [0092], [0095], [0103]; when M<<K, fewer bits are required).
.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• YANG et al. (US 2014/0204879 A1) entitled: "METHOD AND DEVICE FOR UPLINK RESOURCE ALLOCATION"
• Golitschek Elder von Elbwart et al. (US 2014/0029537 A1) entitled: "RESOURCE ASSIGNMENT FOR SINGLE AND MULTIPLE CLUSTER TRANSMISSION"
•  ISLAM et al. (US 2018/0048435 A1) entitled: "SYSTEM AND METHOD FOR EFFICIENT BANDWIDTH UTILIZATION"
• XUE et al. (US 2013/0128852 A1) entitled: "RESOURCE ALLOCATION AND APPARATUS"
• XU et al. (US 2014/0153524 A1) entitled: "METHOD FOR RESOURCE ASSIGNMENT, BASE STATION AND TERMINAL EQUIPMENT"

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414